Kirby, J., (after stating the facts). It is insisted that appellant became a guest of the hotel, and that it was liable to him as such for the loss of his property; but we do not agree to this contention. In Gastenhofer v. Clair, 10 Daly (N. Y.) 265, the court-said : “ The universal rule seems to be that one can not become the guest of a hotel unless he procures some accommodations. He must procure a meal, room, drink, feed his horse, or at least offer to buy something of the innkeeper before he becomes a guest. ” In Hill v. Memphis Hotel Company, 136 S. W. (Tenn.) 997, the court said: “To establish the relation of host and guest, the traveller must visit the inn for the purpose of availing himself of the entertainment offered, and the innkeeper must receive the traveller for the purpose of entertaining him, and it is not necessary that he should register.” And further: “An application to the innkeeper for entertainment is sufficient notice of the traveller’s intention to become a guest, and supplying his wants and furnishing the entertainment in the way in which the innkeeper publicly professes to entertain travellers are sufficient acceptance to constitute the relation of host and guest. * * * It is sufficient if he visited the inn for the purpose-of receiving entertainment and is entertained by the keeper.” Appellant did not take supper nor a room, neither did he buy anything at the hotel after his arrival, and, at most, wrote a few letters upon its stationery without expense to himself. According to his own statement, he spent nothing but the evening with the hotel, neither did he offer to spend anything else, and we hold that he did not become a guest thereof under the circumstances, and the hotel company incurred no liability on that account. Its porter, however, was duly authorized for that purpose, and received the baggage of appellant at the train, who at the time of its delivery to him intended to become a guest of the hotel, and the undisputed testimony shows that the grip containing the wearing apparel was not returned to him. Certainly, if he had procured some entertainment or refreshment at the hotel the relation of the guest and host would have been established, and the hotel company’s liability fixed in accordance with such relation. Not having done so, and the porter of the hotel having received his grips and placed them in the hotel, along with the baggage of all others stopping there, the hotel thereby became a bailee of'such baggage. The bailment, being solely for the bailor’s benefit, was’a gratuitous one, and the hotel was only bound to the use of slight care in the protection of the property, and responsible for its loss only in case of gross neglect. 16 Am. & Eng. Enc. of Law, pp. 518, 531; Wear v. Gleason, 52 Ark. 364; Van Zile on Bailment, § 19; Story on Bailment, § 23. As to whether the bailee, the hotel, exercised the care the law required in the protection of appellant’s property, or was guilty of such gross negligence as would make it responsible for the loss thereof, was a question of fact to be determined by the jury, under proper instructions from the court. Preston v. Prather, 137 U. S. 604; L. Ed. 788. It follows that the court erred in directing a verdict, and the judgment is reversed and the cause remanded for a new trial.